Exhibit 10.1

 

 

EXECUTION VERSION

 

FIRST AMENDMENT TO FORBEARANCE AGREEMENT

 

This FIRST AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”), dated as of
April 28, 2017, by and among GulfMark Offshore, Inc., a Delaware corporation
(the “Issuer”), and each of the undersigned beneficial owners and/or investment
advisors or managers of discretionary accounts for the holders or beneficial
owners of the Notes (as defined below) (collectively, all such undersigned
owners, advisors and managers, the “Holders”).

 

WHEREAS, the Issuer is the issuer under that certain Indenture, dated as of
March 12, 2012, among the Issuer and U.S. Bank National Association, a national
banking association, as trustee (the “Trustee”) (the “Indenture” and, the notes
issued thereunder, the “Notes”);

 

WHEREAS, the Issuer and the Holders entered into that certain Forbearance
Agreement, dated as of April 14, 2017 (the “Forbearance Agreement”);

 

WHEREAS, the Issuer and the Holders desire to amend the Forbearance Agreement as
set forth in this Amendment; and

 

WHEREAS, terms used but not otherwise defined herein or in the Forbearance
Agreement shall have the meanings given to them in the Indenture.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1. Amendment to Forbearance Agreement. The last sentence of
Section 1(a) of the Forbearance Agreement is hereby amended and restated as
follows:

 

“As used herein, “Forbearance Termination Date” means the earliest to occur of
(a) 11:59 p.m. (New York City time) on (x) May 12, 2017, or (y) in the event
that the Holders holding, in the aggregate, at least 50.1% of the aggregate
principal amount of the Notes held by the Holders that have executed
confidentiality agreements with the Issuer that remain in effect, determine on
or before May 5, 2017, in their sole discretion, that negotiations are not
proceeding productively with the Issuer on the terms of a restructuring, May 5,
2017; (b) the date of the occurrence of the termination, cancellation,
revocation or cessation, in whole or in non-de minimis part of, any of the Bank
Forbearance Agreements (as defined below); (c) the occurrence of any Event of
Default other than the Interest Default; and (d) two (2) calendar days following
the Issuer’s receipt of written notice from any Holder of any breach by the
Issuer of any of the conditions or agreements provided in this Agreement (which
breach remains uncured for the duration of such period).”

 

Section 2. Condition to Effectiveness. The effectiveness of this Amendment and
obligations of the Holders hereunder are subject to the satisfaction, or waiver
by the Holders, of the following condition:

 

Fees and Expenses. The Issuer shall have paid, in cash, all invoiced outstanding
fees and expenses of the Holders for (x) the Holders’ legal advisor, Milbank,
pursuant to, and consistent in all material respects with the terms of, that
certain fee reimbursement letter, dated March 16, 2017, by and between the
Issuer and Milbank, (y) the Holders’ financial advisor, Houlihan, pursuant to,
and consistent in all material respects with the terms of, that certain fee
reimbursement letter, dated November 15, 2016, by and among the Issuer and
Houlihan, and (z) the Holders’ maritime legal advisor, K&L Gates, pursuant to,
and consistent in all material respects with the terms of, that certain fee
reimbursement letter, dated April 14, 2017, by and among the Issuer and K&L
Gates.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 3. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

Section 4. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES.

 

Section 5. Effectiveness. The Forbearance Agreement is and shall remain in full
force and effect as of the date hereof except as modified by this Amendment.

 

Section 6. Relationship of Parties; No Third Party Beneficiaries. Nothing in
this Amendment shall be construed to alter the existing debtor-creditor
relationship between the Issuer and the Holders. This Amendment is not intended,
nor shall it be construed, to create a partnership or joint venture relationship
between or among any of the parties hereto. No person other than a party hereto
is intended to be a beneficiary hereof and no person other than a party hereto
shall be authorized to rely upon or enforce the contents of this Amendment.

 

Section 7. Entire Agreement; Modification of Agreement; Verbal Agreements Not
Binding. This Amendment and the Forbearance Agreement constitute the entire
understanding of the parties with respect to the subject matter hereof and
thereof, and supersedes all other discussions, promises, representations,
warranties, agreements and understandings between the parties with respect
thereto. This Amendment and the Forbearance Agreement may not be modified,
altered or amended except by an agreement in writing signed by a duly authorized
representative of all the parties hereto.

 

Section 8. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

Section 9. Joinder of Additional Holders. During the Forbearance Period (as
defined in the Forbearance Agreement and amended herein) other beneficial
holders may become Holders by executing a joinder to the Forbearance Agreement,
as amended, the form of which shall be agreeable to the Issuer.

 

Section 10. Severability. If any provision of this Amendment is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
the Forbearance Agreement, as amended, will remain in full force and effect, and
any provision of this Amendment held invalid or unenforceable only in part or
degree will remain in full force and effect to the extent not held invalid or
unenforceable, in each case, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. Upon any such determination of invalidity, the
parties hereto shall negotiate in good faith to modify this Amendment so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

 

 

[Signature Pages Follow]

 

 
2 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 

THE ISSUER

 

GULFMARK OFFSHORE, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ J. Mitchell

 

 

Name:

J. Mitchell

 

 

Title:

Executive Vice President & CFO

 



 

 

 

[Signature Page to the First Amendment to the Forbearance Agreement]

 